Citation Nr: 1645249	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  07-15 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental disability, to include as secondary to service-connected gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for temporomandibular joint disability (TMJ), including as secondary to service-connected sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1955 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was most previously before the Board in October 2015, when it remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015); 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for TMJ, including as secondary to service-connected sleep apnea, is REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is no dental disability, caused or aggravated by service-connected GERD.

2.  There is no dental disability related to an in-service event, causing trauma or disease resulting in the erosion of the Veteran's teeth.


CONCLUSION OF LAW

The criteria for service connection for a dental disability for compensation purposes have not been not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.150 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated September 2005, December 2005, and April 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and opinions for the claims, to include in February 2016, January 2016, and November 2011, and the Board finds that there is adequate medical evidence on which to adjudicate the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014).  Service connection may be presumed for certain chronic diseases, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303 (b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that he has a dental disability related to service. 

A claim for service connection for a compensable dental disability is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Service connection for compensation purposes can only be established for certain types of dental and oral disabilities such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  38 C.F.R. § 4.150 (2015).  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2015).

A review of the service medical records shows no treatment for, or diagnosis of, any dental trauma.  There is no indication in the service medical records that the Veteran incurred any event, injury, or disease to his teeth, gums, or mouth in service. 

A review of the post-service medical records shows dental treatment, but does not show any of the dental conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, or loss of a portion of the maxilla.  Furthermore, none of the records contain any medical opinion relating any dental disability to service.  

A June 2007 private medical record from the Veteran's former dentist states that the dentist recalled that the Veteran's teeth were severely worn down when crowns were put on them 30 years ago, and that after 30 years, the corresponding medical records had been destroyed.  The former dentist did not opine as to the etiology of the teeth erosion. 

The VA examinations and opinions are in agreement that any tooth erosion is less likely than not related to an in-service event, including environmental chemicals, and the service-connected GERD; and that all tooth loss or destruction and treatment in service was due to decay.  The February 2016 VA examiner opined that no documentation showed that erosion from GERD was a factor prior to the Veteran's teeth being crowned, nor that GERD increased the severity beyond the natural progress of the condition.  The January 2016 VA examiner opined that any environmental chemicals to cause erosion would have had to have been placed in the mouth, and that chemicals just in the air would not cause tooth erosion.  The November 2011 VA examiner found no evidence of chemical erosion to the dentition, and that the Veteran had a long history of dental caries prior to and during service, according to the dental notes provided by the Veteran.

Based on a review of the evidence, the Board concludes that service connection for a dental condition for compensation purposes is not warranted.  The evidence does not support a finding that the Veteran has been diagnosed with any of the dental or oral conditions listed in 38 C.F.R. § 4.150.  Furthermore, the evidence does not show the in-service incurrence or aggravation of an event, injury or disease to the mouth, teeth or gums actually occurred.  The service medical records do not show the incurrence of any in-service dental trauma.  In this case, the contemporaneous service records and post-service medical records all do not show that the Veteran incurred dental trauma in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of dental trauma actually occurred. 

Absent dental trauma to the maxilla (upper jaw bone) or mandible (lower jaw bone), or of any other impairment involving the mandible, ramus, or maxilla, there is no nexus evidence to support a finding of service connection for compensation purposes.  Without a demonstration of dental trauma, service connection may not be considered for compensation purposes.  

In addition, the evidence does not show that any current dental disability is due to, the result of, or represents an aggravation of a disability by service-connected GERD.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a dental disability for compensation purposes.  As the preponderance of the evidence is against the claim, entitlement to service connection for a dental disability for compensation purposes is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

ORDER

Entitlement to service connection for a dental disability, to include as secondary to service-connected gastroesophageal reflux disease (GERD), is denied.


REMAND

The Board finds that the January 2016 VA examination and opinion for TMJ is internally conflicting.  The examiner found that the Veteran had no current TMJ or history of TMJ.  However, the examiner also found the Veteran's inter-incisal distance to measure 40 millimeters.  That measurement is listed in the rating schedule as consistent with a 10 percent rating under Diagnostic Code 9905.  38 C.F.R. § 4.150 (2015).  Thus, it would appear that the Veteran may have TMJ, or some other disability limiting jaw motion.  Accordingly, a remand is required to obtain an addendum VA opinion to clarify the conflicting findings.

The obtained medical records include an October 2015 VA medical record sleep medicine note, recording a past medical history of sleep related bruxism and GERD, and a VA dentistry note diagnosing sleep related bruxism with a treatment status of "active."  The Veteran has been service-connected for obstructive sleep apnea since January 7, 2009.  That new evidence raises the issue of whether the claimed TMJ is caused or aggravated by service-connected obstructive sleep apnea.  Accordingly, a VA examination and opinion must be obtained to aid in making a determination.

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA and private records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.


1.  Obtain all outstanding VA medical records and private medical records, and associate them with the claims file.

2.  Then, forward the claims file to the VA examiner who prepared the January 2016 VA examination report for a supplemental opinion and examination.  If the prior examiner is unavailable, schedule the Veteran for an examination, by an examiner with the appropriate expertise to determine the nature and etiology of any TMJ or jaw disability.  The examiner must review the claims file and should note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner should consider the Veteran's statements and other lay statements regarding onset, inservice injury, and continuity of symptomatology since service, including the Veteran's October 2005 statement.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should provide the following opinions:

(a) The examiner is requested to clarify the prior January 2016 examination report regarding TMJ.  The examiner should opine whether the Veteran has a current TMJ or jaw disability and should state whether the 40 millimeter inter-incisal distance recorded at the January 2016 examination represents an abnormal finding, and if so, whether that abnormal finding is due to any disability.


(b) For any TMJ or jaw disability diagnosed, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability was caused by active service, was present in service, or is related to any incident of service. 

(c) For any TMJ or jaw disability diagnosed, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability was caused by sleep apnea. 

(d) For any TMJ or jaw disability diagnosed, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by sleep apnea.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


